DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          Response to Amendment
2.	As per Applicant’s instruction as filed on 06/24/22, claims 17-27 and 30-35 have been amended, claims 1-16 and 28-29 have been canceled, and claims 36-38 have been newly added.
Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 06/24/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.
	Applicant’s remarks with respect to linking claims have been found persuasive. 
	Therefore, the Examiner will examine all of currently pending claims 17-27 and 30-38.

      Claim Rejections - 35 USC §102
4.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.    	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.    	Claims 17, 20-21, 26-27, 30-31, and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al (2015/0334425 A1).
Regarding claims 20, 26, 30, and 36-37, He et al discloses a method and an apparatus comprising one or more processors configured to perform:
determining at least one CABAC context (100) for a syntax element of a current block of a picture in function of a current quantization parameter of the current block (Figs. 3 and 6, 304; paras. [0039], [0049-0051], [0064-0068], [0071-0073]); and
applying a CABAC decoding (304) to the syntax element with the at least one determined context (302) (Fig. 6; paras. [0049-0051], [0064-0068], [0071-0073]).
Regarding claims 17, 21, 27, and 31, He et al discloses a range of Q parameters (QP) values being divided into sub-ranges [q0, q1] and a plurality/set of contexts being associated with each sub-range, and determining a current sub-range to which said current QP belongs and using the plurality/set of contexts associated with said current sub-range (paras. [0070-0072]).
Regarding claim 38, He et al discloses CABAC encoding (204) the syntax element with the at least one determined context (Fig. 5; paras. [0049], [0056]).

7.    	Claims 20, 26, 30, and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (2016/0353113 A1).
Regarding claims 20, 26, 30, and 36-37, Zhang et al discloses an apparatus comprising one or more processors configured to perform a method of adaptive context initialization, comprising:
determining at least one CABAC context for a syntax element (Fig. 5, 118; Fig. 7, syntax element) of a current block of a picture in function of a current quantization parameter of the current block (Fig. 16, 336; paras. [0352], [0247], [0250]); and
applying a CABAC decoding (70) the syntax element (as above) with the at least one determined context (Figs. 7 and16, element 336; paras. [0352], [0247], [0250]).
Regarding claim 38, Zhang et al discloses CABAC encoding (124) the syntax element (118) with the at least one determined context (abs.; Fig. 5; paras. [0008-0009], [0179-0184]).

Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

9.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 18, 22-24, and 32-34 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Zhang et al (2016/0353113 A1) in view of ZHANG et al (2019/0158837 A1) and Kim (2019/0253624 A1).
Regarding claims 22 and 32, Zhang et al discloses updating probabilities of the CABAC decoding (para. [0109], [0280]).
Zhang et al does not seem to particularly disclose updating probabilities of the CABAC decoding in the case where the current quantization parameter is close to a quantization parameter of at least one neighboring block of said current block and not updating probabilities otherwise.
However, ZHANG et al teaches content initialization with temporal prediction comprising: 
determining at least one context (180) initialization using Qp for portion of a picture (Fig. 14; para. [0216]); 
entropy decoding (236) the entropy coded data (syntax element) (abs.; Fig. 16); and
a video coder may be configured to update the probability states for consecutive QPs that share the same probability states. In some examples, a video coder may determine the context initialization (e.g., including probability states) using consecutive QPs for a portion of a picture of video data decoded using temporal prediction and store the context initialization with a single probability state (or multiple probability states) for the QPs, so that a memory use of the video coder for storing the context initialization may be reduced while permitting improved coding efficiency from using context initialization with temporal prediction (paras. [0173], [0179], [0005]).
Furthermore, Kim teaches image data decoding apparatus at least comprising:
when entropy encoding (e.g., CABAC) is performed on a syntax element such as information generated through an encoding/decoding process and the residual block data, an entropy encoding apparatus may include a binarizer, a context modeler, and a binary arithmetic coder, wherein the binary arithmetic coder may include a regular coding engine and a bypass coding engine (para. [0132]); and
QP in the current block/unit may be used to set a QP acquired based on a QP in at least one neighboring block/unit or a QP in at least one previous unit as a predicted value and generate difference information, wherein the information regarding a difference from a QP acquired based on a QP of a neighboring block/unit, such as a block on a left side, an upper left side, a lower left side, an upper side, an upper right side, and the like of the current block may be generated, in order to improve an image setting process in initial steps for encoding and decoding in consideration of the characteristics of a 360-degree image (paras. [0125], [0005-0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Zhang et al to incorporate/combine ZHANG et al and Kim’s teachings as above so as to update probabilities of the CABAC in the case where the current quantization parameter is close to a quantization parameter of at least one neighboring block of said current block and not update probabilities otherwise, so that a memory use of the video coder/decoder for storing the context initialization may be reduced while permitting improved coding/decoding efficiency from using context initialization with temporal prediction, and to improve an image setting process in initial steps for encoding and decoding in consideration of the characteristics of a 360-degree image.
Regarding claims 23 and 33, Zhang et al discloses updating probabilities of the CABAC decoding (para. [0109], [0280]).
Zhang et al does not seem to particularly disclose updating probabilities of the CABAC decoding in the case where the current quantization parameter is close to quantization parameters of all the neighboring blocks of said current block and not updating probabilities otherwise.
However, ZHANG et al teaches content initialization with temporal prediction comprising: 
determining at least one context (180) initialization using Qp for portion of a picture (Fig. 14; para. [0216]); 
entropy decoding (236) the entropy coded data (syntax element) (abs.; Fig. 16); and
a video coder may be configured to update the probability states for consecutive QPs that share the same probability states. In some examples, a video coder may determine the context initialization (e.g., including probability states) using consecutive QPs for a portion of a picture of video data decoded using temporal prediction and store the context initialization with a single probability state (or multiple probability states) for the QPs, so that a memory use of the video coder for storing the context initialization may be reduced while permitting improved coding efficiency from using context initialization with temporal prediction (paras. [0173], [0179], [0005]).
Furthermore, Kim teaches image data decoding apparatus at least comprising:
when entropy encoding (e.g., CABAC) is performed on a syntax element such as information generated through an encoding/decoding process and the residual block data, an entropy encoding apparatus may include a binarizer, a context modeler, and a binary arithmetic coder, wherein the binary arithmetic coder may include a regular coding engine and a bypass coding engine (para. [0132]); and
QP in the current block/unit may be used to set a QP acquired based on a QP in at least one neighboring block/unit or a QP in at least one previous unit as a predicted value and generate difference information, wherein the information regarding a difference from a QP acquired based on a QP of a neighboring block/unit, such as a block on a left side, an upper left side, a lower left side, an upper side, an upper right side, and the like of the current block may be generated, in order to improve an image setting process in initial steps for encoding and decoding in consideration of the characteristics of a 360-degree image (paras. [0125], [0005-0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Zhang et al to incorporate/combine Zhang et al and Kim’s teachings as above so as to update probabilities of the CABAC in the case where the current quantization parameter is close to quantization parameters of all the neighboring blocks of said current block and not updating probabilities otherwise, so that a memory use of the video coder/decoder for storing the context initialization may be reduced while permitting improved coding/decoding efficiency from using context initialization with temporal prediction, and to improve an image setting process in initial steps for encoding and decoding in consideration of the characteristics of a 360-degree image. 
Regarding claims 18, 24, and 34, Zhang et al discloses, wherein the CABAC is used for the current block as discussed above.
Zhang et al does not seem to particularly disclose, wherein the CABAC is used for the  current block, in a case where the current quantization parameter is close to a quantization parameter of at least one neighboring block of said current block, and a bypass mode is used otherwise.



However, ZHANG et al teaches content initialization with temporal prediction comprising: 
wherein a current block is context based arithmetic decoded (paras. [0005-0006]);
determining at least one context (180) initialization using Qp for portion of a picture (Fig. 14; para. [0216]); 
entropy decoding (236) the entropy coded data (syntax element) (abs.; Fig. 16); and
a video coder may be configured to update the probability states for consecutive QPs that share the same probability states. In some examples, a video coder may determine the context initialization (e.g., including probability states) using consecutive QPs for a portion of a picture of video data decoded using temporal prediction and store the context initialization with a single probability state (or multiple probability states) for the QPs, so that a memory use of the video coder for storing the context initialization may be reduced while permitting improved coding efficiency from using context initialization with temporal prediction (paras. [0173], [0179], [0005]).
Moreover, Kim teaches image data decoding apparatus at least comprising:
when entropy encoding (e.g., CABAC) is performed on a syntax element such as information generated through an encoding/decoding process and the residual block data, an entropy encoding apparatus may include a binarizer, a context modeler, and a binary arithmetic coder, wherein the binary arithmetic coder may include a regular coding engine and a bypass coding engine (para. [0132]); and
QP in the current block/unit may be used to set a QP acquired based on a QP in at least one neighboring block/unit or a QP in at least one previous unit as a predicted value and generate difference information, wherein the information regarding a difference from a QP acquired based on the QP of a neighboring block/unit, such as a block on a left side, an upper left side, a lower left side, an upper side, an upper right side, and the like of the current block may be generated, in order to improve an image setting process in initial steps for encoding and decoding in consideration of the characteristics of a 360-degree image (paras. [0125], [0005-0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Zhang et al to incorporate/combine ZHANG et al and Kim’s teachings as above, wherein the CABAC is used for the current block,
in a case where the current quantization parameter is close to the quantization parameter (QP) of at least one neighboring block of the current block, and the bypass mode is used otherwise, so that a memory use of the video coder/decoder for storing the context initialization may be reduced while permitting improved coding/decoding efficiency from using context initialization with temporal prediction, and to improve an image setting process in initial steps for encoding and decoding in consideration of the characteristics of a 360-degree image.

11.	Claims 19, 25, and 35 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Zhang et al (2016/0353113 A1) in view of Sole Rojals et al (2013/0003835 A1) and Guo et al (2013/0114676 A1).
Regarding claims 19, 25, and 35, Zhang et al does not seem to particularly disclose,
wherein the syntax element belongs to a set of syntax elements comprising: 
a significance flag of a transform coefficient of the block;
a flag indicating whether an absolute value of a transform coefficient level of the block is greater than one or two; 
an (syntax) element used to determine a position of the last significant transform coefficient in the block; and
a split flag.
However, Sole Rojals et al teaches coding of last significant transform coefficient comprising:
wherein a syntax element associated with the current block belongs to a set of syntax elements comprising: 
a significance flag of a transform coefficient of the block (paras. [0128-0130], [0078]); 
a flag indicating whether an absolute value of a transform coefficient level of the block is greater than one or two (paras. [0080-0081]); 
a video encoder for determining and encoding a position of the last significant transform coefficient in the block (para. [0074]); and
a split flag, so that a video decoder receives the coordinate indicator and converts the coordinate indicator into a scan-based last significant transform coefficient indicator, wherein the scan-based last significant transform coefficient indicator indicates the ordinal position of the last significant transform coefficient (abs.; paras. [0098], [0010]).
Moreover, Guo et al teaches context optimization for last significant (transform) coefficient position at least comprising:
a video decoder configured to, obtain/determine an encoded binary string indicating a position of a last significant coefficient within a block of transform coefficients associated with a video block, wherein the encoded binary string is encoded using CABAC, determine a context for a binary index of the encoded binary string based on a video block size, wherein the context is assigned to at least two binary indices, wherein each of the at least two binary indices are associated with different video block sizes, and decode the encoded binary string using CABAC based at least in part on the determined context (para. [0016]); and
entropy decoding module (70) for receiving an entropy encoded bitstream and decodes syntax elements from the bitstream, and an (syntax) element used to determine and decode a position of a last significant transform coefficient in the block, in order to optimize the decoding of the transform coefficients, so that it is desirable to efficiently code the one or more syntax elements that indicate a position of a last significant coefficient (paras. [0130], [0029]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Zhang et al to incorporate/combine Sole Rojals et al and Guo et al’s teachings as above so that the syntax element belongs to the set of syntax elements comprising:
the significance flag of the transform coefficient of the block, the flag indicating whether the absolute value of the transform coefficient level of the block is greater than one or two, the (syntax) element used to determine the position of the last significant transform coefficient in the block, and the split flag, so that the video decoder receives the coordinate indicator and converts the coordinate indicator into a scan-based last significant transform coefficient indicator, wherein the scan-based last significant transform coefficient indicator indicates the ordinal position of the last significant transform coefficient, and to optimize the decoding of the transform coefficients, so that it is desirable to efficiently code/decode the one or more syntax elements that indicate a position of a last significant transform coefficient. 

					Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	GAMEI et al (2016/0286215 A1), data encoding and decoding.

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

15.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN S AN/Primary Examiner, Art Unit 2483